
	
		II
		112th CONGRESS
		2d Session
		S. 2121
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To modify the Department of Defense Program Guidance
		  relating to the award of Post-Deployment/Mobilization Respite Absence
		  administrative absence days to members of the reserve components to exempt any
		  member whose qualified mobilization commenced before October 1, 2011, and
		  continued on or after that date, from the changes to the program guidance that
		  took effect on that date.
	
	
		1.Modification of Program
			 Guidance relating to the award of Post-Deployment/Mobilization Respite Absence
			 administrative absence days to members of the reserve components under DOD
			 Instruction 1327.06Effective
			 as of October 1, 2011, the changes made by the Secretary of Defense to the
			 Program Guidance relating to the award of Post-Deployment/Mobilization Respite
			 Absence administrative absence days to members of the reserve components under
			 DOD Instruction 1327.06 shall not apply to a member of a reserve component
			 whose qualified mobilization (as described in such program guidance) commenced
			 before October 1, 2011, and continued on or after that date until the date the
			 mobilization is terminated.
		
